Citation Nr: 0721267	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  06-02 183	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for a claimed 
disorder of the spleen.  

2.  Entitlement to service connection for claimed dermatitis.  

3.  Entitlement to service connection for a claimed liver 
disorder.  

4.  Entitlement to service connection for a claimed 
respiratory disorder.  

5.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

6.  Entitlement to service connection for claimed depression 
due to Agent Orange (AO).  

7.  Entitlement to service connection for claimed hepatitis C 
due to AO.  

8.  Entitlement to service connection for claimed diabetes 
mellitus (DM) due to AO.

9.  Entitlement to service connection for a claimed skin 
condition due to AO.  

10.  Entitlement to service connection for claimed neck 
nodules due to exposure to asbestos.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from July 1970 to 
March 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in February 2007.  



FINDINGS OF FACT

1.  The original claim of service connection for a disorder 
of the spleen was denied in an unappealed rating decision in 
March 1978.  

2.  The evidence received subsequent to the March 1978 RO 
decision is cumulative or redundant of evidence previously of 
record and does not by itself or in connection with the 
evidence previously assembled raise a reasonable possibility 
of substantiating the claim.  

3.  The veteran currently is not shown to have dermatitis due 
to an event or incident of his period of military service.  

4.  The veteran currently is not shown to have a liver 
disorder due to an event or incident of his period of 
military service.  

5.  The veteran currently is not shown to have a respiratory 
condition due to an event or incident of his period of 
military service.  

6.  A diagnosis of PTSD based on a verified stressor or other 
such verifiable event or incident of the veteran's period of 
active service is not established.  

7.  The veteran is not shown to have manifested depression 
due to exposure to Agent Orange during his period of active 
service in the Republic of Vietnam or any other event or 
incident of his period of military service.  

8.  The veteran is not shown to have manifested hepatitis C 
due to the exposure to Agent Orange during his period of 
active service in the Republic of Vietnam or due to any other 
event or incident of his period of military service.  

9.  The veteran currently is not shown to have diabetes 
mellitus due to exposure to Agent Orange during his period of 
active service in the Republic of Vietnam or any other event 
or incident of his period of military service.  

10.  The veteran is not shown to have manifested a skin 
disorder due to the exposure to Agent Orange during his 
period of active service in the Republic of Vietnam or any 
other event or incident of his period of military service.  

11.  The evidence of record does not show neck nodules that 
are related to military service, including exposure to 
asbestos.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen the claim of service connection for a disorder of the 
spleen.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1103 (2006).  

2.  The veteran does not have a disability manifested by 
dermatitis due to disease or injury that was incurred in or 
aggravated by active military duty.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).  

3.  The veteran does not have a liver disability due to 
disease or injury that was incurred in or aggravated by 
active military duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).  

4.  The veteran does not have a respiratory disability due to 
disease or injury that was incurred in or aggravated by 
active military duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).  

5.  The veteran is not shown to have a disability manifested 
by PTSD due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2006).  

6.  The veteran does not have a disability manifested by 
depression due to disease or injury that was incurred in or 
aggravated by service; nor may it be presumed to be due to 
Agent Orange exposure.  38 U.S.C.A. §§ 1110, 1116, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).  

7.  The veteran  does not have a disability manifested by 
hepatitis C due to disease or injury that was incurred in or 
aggravated by service; nor may it be presumed to be due to 
Agent Orange exposure.  38 U.S.C.A. §§ 1110, 1116, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).  

8.  The veteran does not have diabetes mellitus due to 
disease or injury that was incurred in or aggravated by 
service; nor may any be presumed to be due to Agent Orange 
exposure.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

9.  The veteran does not have a skin disability due to 
disease or injury that was incurred in or aggravated by 
service; nor may any be presumed to be due to Agent Orange 
exposure.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

10.  The veteran's disability manifested by neck nodules are 
not due to disease or injury that was incurred in or 
aggravated by active military duty, including exposure to 
asbestos.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R.§ 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.  

With respect to the matter of the submission of new and 
material evidence, although VA's duty to assist is 
circumscribed, the notice provisions of VCAA are 
applicable.  

The United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a), as amended by the 
VCAA, and 38 C.F.R. § 3.159(b), as amended, which pertain 
to VA's duty to notify a claimant who had submitted a 
complete or substantially complete application, apply to 
those claimants who seek to reopen a claim by submitting 
new and material evidence pursuant to 38 U.S.C.A. § 5108.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In March 2005, the RO sent the veteran a letter, with a copy 
to his representative, in which he was informed of the 
requirements needed to establish service connection.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  No private evidence was subsequently added 
to the claims files.  

The veteran was advised in the letter to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
possession that pertains to a claim.  

The Board notes that the veteran was informed in April 206 
and February 2007 that a disability rating and effective date 
would be assigned if any of his claims was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  VA examinations in March 2005 
discussed hepatitis C, DM, a skin disability, and neck 
nodules.  

However, with respect to the claim to reopen, VA's duty to 
assist the veteran in the development of his claim is not 
triggered unless and until a claim is reopened.  See 
38 U.S.C.A. § 5103A.  

With respect to the issues for which a nexus opinion was not 
obtained, the Board would note that none is needed.  Such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains competent 
evidence of diagnosed disability or symptoms of disability; 
establishes that the veteran experienced an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period; and indicates that the claimed 
disability may be associated with the in-service event, 
injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  

With respect to the claim of service connection for PTSD, 
such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed PTSD; 
establishes a verified service stressor; and indicates that 
the claimed disability may be associated with the in-service 
stressor.  38 C.F.R. § 3.159(c)(4).  

Because not all of the above conditions have been met, as 
will be discussed, a VA examination is not necessary with 
regard to the issues of service connection for dermatitis, 
liver disability, respiratory disability, PTSD, and 
depression.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on each issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including at 
his February 2007 videoconference hearing.  

The Board additionally finds that general due process 
considerations have been complied with by VA.  See 38 C.F.R. 
§ 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds any such 
defect to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law And Regulations

In general, unappealed rating and Board decisions are 
final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  A final decision cannot be 
reopened unless new and material evidence is presented.  
Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  

"If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, [VA] 
shall reopen the claim and review the former disposition 
of the claim."  See Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 
200 (1994).  

There has been a regulatory change with respect to new and 
material evidence, which applies prospectively to all 
claims made on or after August 29, 2001.  See 38 C.F.R. § 
3.156(a).  
Because the veteran filed his request to reopen his claim 
after August 2001, the current version of the law is 
applicable in this case.  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Moreover, in the case of cancer, service connection may be 
granted if such disorder is manifested to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307.  

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma and diabetes mellitus (Type 
2).  

The foregoing diseases shall be service connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service.  
38 C.F.R. § 3.309(e) (2006).  


New And Material Evidence Claim

Background

The issue of service connection for a disability of the 
spleen was denied by the RO in an unappealed rating decision 
in March 1978 because there was no evidence of a spleen 
condition in service.   

The evidence on file at the time of the July 1989 rating 
decision consisted of the service medical records, private 
medical reports dated in July 1976 and April 1977, and VA 
examination reports dated in June and December 1977.  

The veteran's service medical records, including his March 
1972 discharge examination report, do not reveal any 
evidence of a disorder of the spleen.  Although the 
veteran complained of pain in the left flank beginning in 
July 1976, VA examinations in June and December 1977 were 
normal and no disorder of the spleen was diagnosed.  

Evidence Received Since March 1978

The evidence received since March 1978 consists of VA 
hospital records beginning in February 1973, VA treatment 
records and examination reports 
beginning in April 1976, Social Security Administration 
reports beginning in November 1990, testimony at a 
videoconference hearing at the RO in February 2007 and 
written statements by and on behalf of the veteran.  

Analysis

In order for the veteran's claim to be reopened, new and 
material evidence must be of record.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The Board observes that there must be new 
and material evidence as to any aspect of the veteran's claim 
that was lacking at the time of the last final denial in 
order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  

Consequently, there would need to be evidence that the 
veteran currently has a disorder of the spleen due to 
service.  

The medical evidence received since March 1978 includes a 
March 1977 liver/spleen scan, which was considered normal.  
Although the veteran complained in VA treatment records 
for January 1978 of flank pain, no active disease was 
found, and the diagnosis was anatomic variant of the 
spleen.  Subsequent medical records do not contain any 
complaints or findings of a disability of the spleen.  

Therefore, the Board finds that the evidence submitted since 
the March 1978 RO decision does not either by itself or in 
connection with the evidence previously assembled raise a 
reasonable possibility of substantiating the claim for 
service connection for a disorder of the spleen.  38 C.F.R. § 
3.156.  

While the evidence submitted since March 1978 may be new, it 
is not material.   Consequently, the claim of service 
connection for a disability of the spleen is not reopened and 
the benefit sought on appeal in this regard must remain 
denied.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) (a veteran seeking disability benefits must establish 
the existence of a disability and a connection between the 
veteran's service and the disability).  

Moreover, the benefit of the doubt doctrine is not applicable 
to this issue since the veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen the finally disallowed claim of entitlement to service 
connection for a disability of the spleen.  Annoni v. Brown, 
5 Vet. App. 463, 467 (1993).  


Service Connection Claims

Analysis

Dermatitis

The veteran's service medical records reveal that the he 
blisters and cracking of the skin on his toes in March 1971.  
He had a rash in August 1971.  Pseudofolliculitis barbae was 
noted in October 1971, and the veteran had mild lesions on  
his chin and a rash on both wrists later in October 1971.  A 
pseudofolliculitis skin rash from shaving was reported in 
November 1971.  The veteran's skin was normal on separation 
medical evaluation in March 1972.  

The initial post-service notation of a skin problem was not 
until acute urticaria was reported in April 1976, which is 
more than four years after service discharge.  A rash was 
noted in April 1977.  The initial notation of dermatitis was 
not until June 2004.  

As there is no evidence of dermatitis in service or nexus 
evidence linking the currently diagnosed dermatitis to any 
event or incident of service, all of the factors needed to 
warrant service connection for dermatitis have not been shown 
and service connection for dermatitis must be denied.  


Liver and Respiratory Disabilities

The veteran's service medical records do not reveal any 
complaints or findings of either a liver disorder or 
respiratory disability.  

The Board notes that the veteran's postservice medical 
records also do not reveal any liver or respiratory problem 
until hepatitis C was noted in June 2004; no other liver or 
respiratory disorder has been shown.   

There is no evidence of liver or respiratory disorder either 
in service or claimed until many years thereafter.  There 
also is no competent evidence to link the claimed liver or 
respiratory conditions to service.  

Consequently, service connection for liver disorder and 
respiratory disorder must be denied.  


PTSD

The veteran's service medical records, including his March 
1972 separation medical examination report, do not reveal any 
complaints, findings, or diagnoses of psychiatric disability, 
including PTSD.  

As noted, service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f).  

Although an element of possible PTSD was noted in VA 
treatment records dated in March 2005, there is no diagnosis 
of PTSD on file, including in the post-service medical 
records.  Additionally, there is no evidence of a service 
stressor.  

With regard to evidence of an in-service stressor, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  See 38 U.S.C.A. § 1154(b)(West 2002); 38 C.F.R. § 
3.304.  

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressor is related to combat, the 
veteran's lay testimony regarding the reported stressor must 
be accepted as conclusive evidence as to its actual 
occurrence and no further development or corroborative 
evidence will be necessary.  See 38 C.F.R. § 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, a veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  

In such cases, the record must contain service records or 
other corroborative evidence that substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

In this case, the service records do not serve to establish 
that the veteran engaged in combat with the enemy in that he 
was awarded any medal indicative of combat.  His military 
occupational specialty was lineman.  

Because the service records were provided by an agency of the 
U.S. Government, reliance upon them is consistent with the 
well-recognized reliance placed by VA upon service department 
determinations.  38 C.F.R. §§ 3.203(a), (c) 
(1998); cf. Sarmiento v. Brown, 7 Vet. App. 80, 83 (1994); 
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

Based on the available records, the Board finds no objective 
evidence that the veteran served in combat; and, therefore, 
the provisions of 38 U.S.C.A. § 1154 are not applicable in 
this case.  

In order to establish service connection for a veteran who 
had no combat experience, as here, there must be independent 
evidence of record to corroborate the veteran's statement as 
to the occurrence of a claimed stressor.  See Doran, 6 Vet. 
App. at 288-89.  The veteran's lay statements and testimony 
alone are not enough to establish the occurrence of an 
alleged stressor.  See Moreau, 9 Vet. App. at 395; Dizoglio, 
9 Vet. App. at 166.  

Despite VA's efforts to obtain sufficient information to 
verify the veteran's claimed stressors, the veteran has 
failed to provide sufficiently detailed information regarding 
the claimed events to permit verification from the U.S. Army 
and Joint Services Records Research Center, as was noted in 
VA Memorandums dated in July and August 2005.   

In summary, because there is no diagnosis of PTSD based on a 
verified service stressor, service connection for PTSD must 
be denied.  


Agent Orange

In this case, the veteran asserting developing depression, 
hepatitis C, diabetes mellitus, and a skin disorder as a 
result of service exposure to Agent Orange.  The evidence of 
record reveals that the veteran served in the Republic of 
Vietnam.  

Under 38 U.S.C.A. § 1116(f), he is therefore presumed to have 
been exposed to herbicide agents, including Agent Orange.  
However, since none of the disabilities at issue is a 
presumptive disorder under this provision, the medical 
evidence of record does not show a current diagnosis of a 
presumptive disorder under 38 C.F.R. § 3.309(e).  
Consequently, the veteran does not have a disability that 
would warrant service connection on a presumptive basis based 
on Agent Orange exposure.  Id.  

The only pertinent abnormality noted in service was a skin 
problem, diagnosed in October and November 1971 as 
pseudofolliculitis barbae; however, no skin disorder was 
noted on discharge examination in March 1972.  

Additionally, the initial post-service notation of any of 
these disabilities was not until VA examination in June 2004, 
over 32 years after service discharge, when depression and 
hepatitis C were noted.  A VA examiner in March 2005 
concluded that the veteran did not have diabetes mellitus.  

A significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim, which weighs against the 
claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  

Additionally, there is no competent medical evidence to 
support his assertions that any of these disabilities is due 
to Agent Orange exposure or any other event or incident of 
his military service.  

A VA examiner in March 2005 concluded that the veteran's 
hyperpigmented skin lesions were not associated with exposure 
to AO.  

While it was noted in VA treatment records dated in March 
2005 that the veteran's hepatitis C was possibly related to 
surgery for his low back in 1980 or combat exposure to blood, 
the Board would point out that there is no evidence of combat 
and that the possibility of a causal connection is 
insufficient to warrant service connection.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too speculative 
to establish the presence of the claimed disorder or any such 
relationship).  

As there is no competent evidence on file to support the 
veteran's lay assertions, service connection for depression, 
hepatitis C, diabetes mellitus and a skin disorder, to 
include as due to the exposure to Agent Orange, must be 
denied.  


Neck Nodules Due To Asbestos

The service medical records do not reveal any complaints or 
findings involving nodules of the neck, including on 
discharge examination in March 1972.    

The Board notes that the initial post-service notation of a 
neck nodule was not until VA examination in March 2005, many 
years after discharge.  The examiner noted in March 2005 that 
the nodules were likely cause by small indurated areas 
secondary to excoriation of the skin.  There is no nexus 
opinion on file linking the current nodule of the neck to 
service, including exposure to asbestos in service.  
Consequently, service connection for a nodule of the neck 
must be denied.  

The Board acknowledges the veteran's February 2007 testimony 
and the written statements from and on behalf of the veteran.  
However, questions of medical diagnosis or causation require 
the specialized knowledge and experience of a trained 
physician.  

A layperson is not competent to make a determination that a 
particular disability is the result of service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

In summary, because the preponderance of the evidence is 
against each of the veteran's claims, as noted above, the 
doctrine of reasonable doubt is not for application in this 
case.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

As new and material evidence sufficient to reopen the claim 
of service connection for a disorder of the spleen has not 
been submitted, the appeal to this extent is denied.  

Service connection for dermatitis is denied.  

Service connection for a liver disorder is denied.  

Service connection for a respiratory disorder is denied.  

Service connection for PTSD is denied.  

Service connection for depression due to Agent Orange is 
denied.  

Service connection for hepatitis C due to Agent Orange is 
denied.  

Service connection for diabetes mellitus due to Agent Orange 
is denied.  

Service connection for a skin disorder due to Agent Orange is 
denied.

Service connection for neck nodules due to exposure to 
asbestos is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


